Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 1 of 10




                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO


VAN SANT & CO., a Colorado corporation,

                     Plaintiff,
                                                        Case No. 1:20-cv-03035-RBJ-KMT
v.

TOWN OF CALHAN, a municipality;
CAMERON CHAUSSEE, in his individual capacity; and
TYLER CHAUSSEE, in his individual capacity.

                     Defendants.


                                         AMENDED COMPLAINT



             Plaintiff alleges:

             1.      Plaintiff is a Colorado corporation in good standing, and is the owner of real

property in Calhan, Colorado.

             2.      Defendant Town of Calhan (“Town”) is a Colorado municipality.

             3.      Defendants Cameron Chaussee and Tyler Chaussee, at all times material to the

allegations in this Amended Complaint, were duly elected Trustees of the Town, acting under

color of state law. Cameron Chaussee acted as Mayor of the Town, while Tyler Chaussee acted

as a Trustee. Cameron Chaussee and Tyler Chaussee are cousins. Herein, they are collectively

referred to as the “Chaussee Trustees.” Plaintiff is suing the Defendant Chaussee Trustees in

their individual capacities.




01695889-1
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 2 of 10




                                  JURISDICTION AND VENUE

             4.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

the claims arise under the Constitution and laws of the United States. Specifically, this action is

instituted pursuant to 42 U.S.C. § 1983 and 15 U.S.C. §§ 1, 2. Plaintiff seeks its costs and

attorney’s fees pursuant to 42 U.S.C. § 1988.

             5.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendants

reside in this judicial district and the events giving rise to the claims occurred in this judicial

district.

                                   GENERAL ALLEGATIONS

             6.   Continental Properties, Inc. (“Continental”) is an Iowa corporation authorized to

transact business in the State of Colorado. According to its Articles of Incorporation, Continental

is organized to engage only in the business of acting as an agent for others, to afford facilities for

the convenient transaction of business by its principals and partners.

             7.   Continental is the record owner of Cadillac Jack’s RV Park, located at 1001 5th

Street, Calhan, Colorado (the “Chaussee RV Park”). Iowa corporate records identify Blake

Chaussee as the President of Continental, and Annette Chaussee as the Secretary of Continental.

             8.   Annette Chaussee is the grandmother of Mayor Cameron Chaussee and Trustee

Tyler Chaussee. Blake Chaussee is the father of Trustee Cameron Chaussee. Upon information

and belief Mayor Cameron Chaussee and Trustee Tyler Chaussee have “a personal or private

interest” in matters pertaining to or directly benefitting the Chaussee RV Park.

             9.   Plaintiff is the owner of real property in Calhan, Colorado, located at 1350 8th

Street, Calhan, Colorado. Prior to 2015, the property was operated as a mobile home park. In the


01695889-1                                        2
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 3 of 10




fall of 2015 Plaintiff began renting lots to recreational vehicles (RVs). At the time, the Calhan

Land Development Code (“Code”) did not specifically regulate RVs, nor prohibit RVs in mobile

or manufactured home parks. By renting spaces to RVs, Plaintiff began to directly compete with

the Chaussee RV Park.

             10.   In June 2016, Town inspector Sotomayor inspected the Plaintiff’s property, and

stated to the park manager that he didn’t see any problems. The property passed “with flying

colors.” Then in August 2016, the Town inexplicably served citations for multiple alleged

property violations. Plaintiff protested the citations and requested that the Town inspector visit

the property to identify the deficiencies requiring corrective work. A visit was scheduled, but the

Town inspector did not keep the appointment.

             11.   Then in September 2016, the Town trustees adopted an amendment to the Code

prohibiting RVs in a mobile or manufactured home park. A “manufactured home park” is

defined in the Town Code as any tract of land held under single ownership with two or more

mobile homes. Shortly thereafter, the Town again cited Plaintiff, this time for violating the newly

passed prohibition on RVs in a manufactured home park.

             12.   In its continuing effort to make productive use of its property despite the obstacles

being imposed by the Town, Plaintiff commenced the process for converting its mobile home

park to full RV use. Through its counsel, the Town confirmed that the Calhan Code did not

regulate RV parks, thus (as stated by counsel to Plaintiff’s attorney by email dated September 6,

2018) “your client is currently able to establish an RV park on its property in the Town without

specific approval of the Town.”




01695889-1                                           3
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 4 of 10




             13.   Plaintiff then commenced the lengthy and expensive process to end the tenancies

of its mobile home tenants and remove all residential mobile homes from the property. By

Colorado statute, Plaintiff was obligated to give six (6) months’ notice of termination of the

mobile home tenancies. Tenancies were terminated, causing loss of rental revenue, mobile

homes were moved at considerable expense, abandoned property was removed, and

improvements were made, all at significant cost to Plaintiff.

             14.   The Town’s reaction was swift. On October 9, 2018, the Town enacted a new

article to its Code: Article 10 “Recreational Vehicle Park Development” (the “RV Ordinance”).

The detailed regulations contain provisions such as requiring a minimum horizontal separation of

ten feet between domestic water lines and sewer lines, Code 15.10.070(G), and a caretaker for

the property who must be "on site and in charge at all times," 15.10.120(A). The RV Ordinance

dramatically increases the cost of operating an RV park. However, the regulations grandfathered

in all RV parks "in existence as of the date of the ordinance." The new regulations apply only to

new RV parks "after November 30, 2018" and also to old (aka grandfathered) RV parks "only

upon expansion or renovation of existing facilities." Code 15.10.130. The RV Ordinance was

passed on a 3-0 vote of the Trustees. More specifically, the RV Ordinance was passed by the

affirmative votes of the Chaussee Trustees, who acted under the color of state law. Indeed, the

RV Ordinance could not have passed without their vote.

             15.   Though the RV Ordinance nominally grandfathered RV Parks in existence as of

November 30, 2018, the Chaussee Trustees knew that Plaintiff could not complete the

conversion of its property by that date. The reason: Plaintiff’s property was still classified as a

manufactured home park, notwithstanding its diligent steps to remove all residential mobile


01695889-1                                        4
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 5 of 10




homes. Adding to the injury, the Town continued to cite Plaintiff for violations of the Code as

Plaintiff methodically removed mobile homes and cleaned up the property.

             16.   The Chaussee RV Park was the principal beneficiary of the new RV Ordinance.

While it was conveniently exempted from the onerous new requirements, Plaintiff’s property

was not. The RV Ordinance (as with the previous Code amendment described above) was

obviously enacted to stifle the competitive impact of the Plaintiff’s planned RV park. Further, as

a result of the ordinance, the renovation and conversion expense incurred by Plaintiff described

above were effectively lost, along with rental revenue that could have been generated by other

use of the property.

             17.   In 1988, Colorado adopted a Code of Ethics that prescribes standards of conduct

for citizens involved with government. See C.R.S. § 24-18-101, et seq. The Code of Ethics for

government officials is divided into "rules of conduct" and "ethical principles." See C.R.S. § 24-

18-101 to -113. A violation of any of the "rules of conduct" constitutes a breach of the public

trust and a breach of the officer's fiduciary duty to the people of Colorado. C.R.S. § 24-18-

103(2). A local government official "whose conduct departs from his fiduciary duty is liable to

the people of the state as a trustee of property and shall suffer such other liabilities as a private

fiduciary would suffer for abuse of his trust." Id.

             18.   Specifically, the rules of conduct for local government officials prohibit a town

trustee from "[p]erforming an official act directly and substantially affecting to its economic

benefit a business or other undertaking in which he either has a substantial financial interest or is

engaged as counsel, consultant, representative, or agent." C.R.S. § 24-18-109(2)(b).




01695889-1                                         5
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 6 of 10




             19.   In addition, "[a] member of ... a local government who has a personal or private

interest in any matter proposed or pending before the governing body shall disclose such interest

to the governing body and shall not vote thereon and shall refrain from attempting to influence

the decisions of the other members of the governing body in voting on the matter." Id. -

109(3)(a). These disclosure procedures require local government officials to "disclose the nature

of his private interest ... prior to acting in a manner which may impinge on his fiduciary duty and

the public trust." Id. -110. This disclosure must be made in writing to the Colorado Secretary of

State, and the local government official must "state for the record the fact and summary nature of

the interest disclosed at the time of performing the act." Id. No disclosure was made. Further, a

local government official shall not "use confidential information acquired in the course of his

official duties in order to further substantially his personal financial interest." C.R.S. § 24-18-

104(l)(a).

             20.   Upon information and belief, the Chaussee Trustees violated several rules of

conduct of Colorado's Code of Ethics when they voted on October 9, 2018 to enact Ordinance

2018-12 (the new RV Ordinance). When the Defendant Chaussees voted as Town Trustees to

enact Ordinance 2018-12, they were directly and substantially benefitting Cadillac Jack's RV

Park, i.e., Continental Properties, by creating RV regulations that would not burden their family's

RV park - because it was grandfathered in - while making it prohibitively expensive for Plaintiff

to enter the RV lot rental market in Calhan.

             21.   When the Defendant Chaussee Trustees voted to enact the new RV Ordinance,

they were acting under the color of state law, and their actions caused the deprivations of federal

rights suffered by the Plaintiff and described in this Amended Complaint.


01695889-1                                         6
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 7 of 10




             22.   Colorado’s Code of Ethics had been in place as the law in Colorado for 30 years

when the Defendant Chaussee Trustees violated it in 2018 by their votes to enact the new RV

Ordinance as well as by their other conduct alleged herein. The Code of Ethics constituted

clearly established statutory rights protecting all people of Colorado, including the Plaintiff, from

the precise misconduct that the Chaussee Trustees engaged in. Any reasonable person serving as

mayor or trustee of a Colorado municipality would have known of the Code of Ethics and the

specific proscriptions that the Chaussee Trustees violated.

                                   FIRST CLAIM FOR RELIEF
                       (42 U.S.C. § 1983 – Denial of Substantive Due Process)

             23.   Plaintiff incorporates the allegations of paragraph 1-22 above.

             24.   Plaintiff has, for years, made lawful and productive use of its property. Acting

within then-existing Code provisions, Plaintiff incurred considerable expense to rent lots for

RVs.

             25.   The Town Trustees, by the actions of the Chaussee Trustees, amended the Code

to thwart the Plaintiff’s lawful use of its property.

             26.   To avoid violating the Code, the Plaintiff incurred further substantial expense to

convert to an RV rental property, which was then unregulated under the Code. The Chaussee

Trustees then pushed through onerous new regulations to interfere with Plaintiff’s lawful use of

its property, while exempting their family-owned competitive business.

             27.   The Chaussee Trustees had a personal or financial interest in the adoption of the

new regulations. Upon information and belief, the new regulations were adopted to thwart the

imminent competition by Plaintiff with the family-owned RV business.



01695889-1                                          7
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 8 of 10




             28.    The actions of the Chaussee Trustees, taken under color of state law, violate the

Colorado Code of Ethics and Plaintiff’s right to substantive due process protected by the United

States Constitution. As a result, the Defendants have violated 42 U.S.C. § 1983.

             29.    Plaintiff has incurred substantial loss and damage as a result of the actions of the

Town and the Chaussee Trustees.

             WHEREFORE, Plaintiff prays as is hereinafter set forth.

                                    SECOND CLAIM FOR RELIEF
                                  (42 U.S.C. § 1983 – Equal Protection)

             30.    Plaintiff incorporates the allegations of paragraphs 1 through 29 above.

             31.    The Chaussee RV Park and Plaintiff’s proposed RV park were similarly situated.

The RV Ordinance, including the provision exempting the Chaussee RV Park, was adopted for

reasons totally unrelated to legitimate state ends.

             32.    The Plaintiff was denied equal protection under the law secured by the United

State Constitution by the unethical actions of the Chaussee Trustees and illegal action by the

Town and has been damaged.

             WHEREFORE, Plaintiff prays as is hereinafter set forth.

                                     THIRD CLAIM FOR RELIEF
                                      (42 U.S.C. § 1983 - Taking)

             33.    Plaintiff incorporates the allegations of paragraphs 1 through 32 above.

             34.    The RV Ordinance was adopted for improper and unethical purposes. The Code

was not adopted to substantially advance legitimate state interests.




01695889-1                                           8
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 9 of 10




             35.    The RV Ordinance denies Plaintiff an economically viable use of its property,

thereby depriving Plaintiff of its reasonable economic value. Plaintiff is entitled to reasonable

compensation for its loss.

             WHEREFORE, Plaintiff prays as is hereinafter set forth.

                                    FOURTH CLAIM FOR RELIEF
                                         (15 U.S.C. § 1, § 2)

             36.    Plaintiff incorporates the allegations of paragraphs 1 through 35 above.

             37.    Upon information and belief, the alleged facts support the reasonable conclusion

that there was an agreement between Town Trustees and the owners of the Chaussee RV Park

that was intended to restrain or monopolize trade, specifically the interstate commerce that is

inherent with recreation vehicles.

             38.    Alternatively, the above alleged facts support the reasonable conclusion that the

Town, through the Chaussee Trustees, participated in a conspiracy to restrain or monopolize

trade, specifically, the interstate commerce related to recreational vehicle property rentals.

             39.    Acting in their capacities as Town Trustees, the Trustees Chaussee took the overt

act of voting in favor of the RV Ordinance on October 9, 2018, with the specific intent to

monopolize the RV market or engage in anticompetitive conduct in relation to the Calhan RV

market.

             40.    There is a substantial amount of commerce related to the RV market in Calhan.

             41.    Plaintiff has been damaged by the actions of the Town and the Chaussee Trustees.



             WHEREFORE, Plaintiff prays for entry of judgment in favor of Plaintiff and against

Defendants for such amount as the Court or jury shall determine, for pre- and post-judgment

01695889-1                                           9
Case 1:20-cv-03035-RBJ Document 19 Filed 03/17/21 USDC Colorado Page 10 of 10




 interest, for its costs, for its attorney’s fees pursuant to 42 U.S.C. § 1988 and other applicable

 law, and for such other relief as the Court deems proper.



              Plaintiff demands a jury trial.



                                                             Respectfully Submitted,

 Dated: March 16, 2021                                       s/Eric V. Hall
                                                             Eric V. Hall
                                                             CO Bar No.: 32028
                                                             Scott W. Johnson
                                                             CO Bar No.: 12830
                                                             SPARKS WILLSON, P.C.
                                                             24 South Weber Street, Suite 400
                                                             Colorado Springs, Colorado 80903
                                                             Telephone: (719) 634-5700
                                                             Facsimile: (719) 633-8477
                                                             evh@sparkswillson.com
                                                             swj@sparkswillson.com


 Plaintiff’s address:

 Van Sant & Co.
 P.O. Box 585
 Monument CO 80132




 01695889-1                                      10
